275 U.S. 509
48 S.Ct. 136
72 L.Ed. 399
E. W. BLISS CO.v.UNITED STATES.
No. 89.
Decided Dec. 12, 1927.

PER CURIAM.


1
The judgment and order entered herein on November 29, 1927,1 is hereby revoked, and the following is now substituted in its stead:


2
This court is of opinion that the Secretary of the Navy had authority to make further contracts to pay the petitioner the increased cost resulting from the wage increases put into effect at the Secretary's instance, in the course of the petitioner's performance of the original contracts, and that the findings of the Court of Claims show that such further contracts were made and were based upon an adequate consideration, consisting of both advantage to the Government and detriment to the petitioner. The findings on other points are not such as to enable this court finally to dispose of the case. Accordingly the judgment of the Court of Claims is reversed and the cause is remanded to that court with directions (1) to make further findings (a) as to whether the instruments of release express the actual intention of the parties in respect of a settlement or release of the petitioner's claim for increased cost resulting from putting into effect the increased wages, or whether through mutual mistake, duress, or other sufficient ground for reformation the instruments of release were so drawn and signed that they failed to express the actual intention of the parties in that respect, and (b) as to what amount of increased cost to the petitioner resulted from the wage increases as respects work done under the original contracts after the wage increases took effect; (2) to make these findings from the evidence already taken and any additional evidence which the Court of Claims may deem it proper to receive; (3) to allow any amendments of the pleadings which may be needed to present the question whether the instruments of release should be reformed to express the actual intention of the parties in the particular herein named; and (4) to render such judgment in the cause as may be appropriate in view of the amended pleadings and the supplemented findings.


3
The mandate herein shall issue forthwith.


4
Messrs. William B. King, Bynum E. Hinton and George A. King, all of Washington, D. C., for petitioner.


5
Mr. William D. Mitchell, Sol. Gen., of Washington, D. C., for the United States.



1
 This order per curiam reversed judgment of the Court of Claims, and remanded the cause to that court for further findings.